DETAILED ACTION
This Office Action is in response to Application filed June 22, 2020.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election without traverse of Species A and Subspecies b, claims 1-7, 10, 11 and 13-20, in the reply filed on March 4, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how the claimed method can be carried out for “a plurality of InN deposition cycles” as recited on lines 2-3 when the substrate will be completely covered with an InN film when more than a monolayer of the InN film is deposited, because when more than a monolayer of the InN film is deposited, the step of “contacting the substrate with a vapor phase In precursor such that In precursor adsorbs on the substrate surface” recited on lines 4-5 would not occur, not to mention the step of “contacting the substrate with a vapor phase nitrogen reactant” recited on line 6.
(2) Also regarding claim 1, because of the indefiniteness of claim 1 discussed above, it is not clear whether the claimed method is directed to a deposition of up to only one monolayer of an InN film.
(3) Further regarding claim 1, it is not clear whether any substrate would be able to adsorb the In precursor as recited on lines 4-5, and if not, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the substrate on which the In precursor can be adsorbed.
(4) Regarding claims 1 and 5, it is not clear whether Applicants really claim that the vapor phase In precursor such as the organic In compound recited in claim 5 as a whole is adsorbed on the substrate surface as recited on lines 4-5 of claim 1, because (a) when the vapor phase In precursor is not an In atom, the subsequently impinging vapor phase nitrogen reactant would not be able to react with the adsorbed In precursor, which should be a neutral In-containing molecule, (b) in other words, when the organic In compound recited in claim 5 is adsorbed, the vapor phase nitrogen reactant will not be able to react with the organic In compound just like an organic In compound in an air ambient, which comprises nitrogen atoms, would not be able to react with nitrogen atoms in the air ambient, and (c) rather, it appears that the vapor phase In precursor has already been broken down into individual atoms when an In atom originated from the In precursor is adsorbed on the substrate surface.
(5) Still further regarding claim 1, it is not clear how the vapor phase nitrogen reactant that contacts the substrate as recited on line 6 can react with the adsorbed In precursor to form InN as recited on line 7, because (a) it appears that Applicants claim that the vapor phase nitrogen reactant that contacts with the substrate does not react at all with the substrate in the first place, but rather the vapor phase nitrogen reactant reacts only with the adsorbed In precursor, and (b) then it is not clear how the substrate selectively reacts or adsorbs the vapor phase In precursor, but not the vapor phase nitrogen reactant.
(6) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the substrate which does not react with the vapor phase nitrogen reactant, and the type of the vapor phase nitrogen reactant that does not adsorb onto the substrate.
Claims 2-7, 10, 11 and 13-20 depend on claim 1, and therefore, claims 2-7, 10, 11 and 13-20 are also indefinite. 
(7) Regarding claim 3, it is not clear how the growth rate can be less than 1.5 Å / deposition cycle, because (a) a lattice constant of InN along the a-orientation is approximately 3.5 Å, and a lattice constant of InN along the c-orientation is approximately 5.7 Å, and (b) therefore, the claimed growth rate is smaller than one monolayer thickness of an InN film, and in this case, it is not clear how the thickness of the InN film is defined, and how less than one monolayer thickness can be achieved, especially when the claimed method is “an atomic layer” deposition.
(8) Regarding claim 4, it is not clear how the substrate can be contacted with “a plasma pulse to provide heat for crystallization”, because (a) as discussed above, after one monolayer of an InN film is deposited, the top surface of the substrate would not be exposed, (b) therefore, it is not clear whether the limitation of claim 4 suggests that the plasma pulse would contact the substrate at the side surfaces of the substrate and/or bottom surface of the substrate, and (c) in this case, it is not clear how the plasma pulse that contacts the side surfaces and/or bottom surface of the substrate would provide heat for any element other than the substrate itself since the unspecified substrate may not have a good thermal conductivity.
(9) Further regarding claim 4, it is not clear what is crystallized by the plasma pulse that provides heat, because it appears that Applicants claim that the non-crystalline substrate is crystalized by the plasma pulse according to the indefiniteness discussed above.
(10) Regarding claim 10, it is not clear whether the limitation of claim 10 suggests that the nitrogen reactant may comprise an inactivated compound, and it is not clear what the “activated compound” refers to, and what it contains.
(11) Regarding claim 14, it is not clear how “the nitrogen plasma does not have substantial amount of N ions when it contacts the substrate”, because (a) any plasma is formed of positively charged ions and separated electrons, (b) it appears that Applicants claim that the nitrogen plasma does not have substantial amount of N ions, and it is not clear how one can form such a nitrogen plasma without N ions, and (c) on the other hand, it is not clear whether Applicants claim that the N ions in the nitrogen plasma become neutralized as soon as the nitrogen plasma contacts the substrate, and if so, it is not clear how almost all of the N ions would be neutralized at or near the substrate instantaneously.
(12) Regarding claim 15, it is not clear how “the nitrogen reactant further comprises hydrogen plasma”, because (a) a hydrogen plasma cannot provide nitrogen atoms for forming the InN film, and (b) it is not clear whether the hydrogen plasma comprises nitrogen ions/atoms, or the nitrogen plasma recited in claim 11 can also include the hydrogen plasma.
(13) Regarding claim 17, it is not clear how the GaN deposition cycle can be added to the deposition cycle recited in claim 1, especially when Applicants claim that the vapor phase nitrogen reactant reacts with the adsorbed In precursor on the substrate surface in claim 1, because (a) to form the GaInN film, Ga atoms should also be bonded to nitrogen atoms, (b) Applicants do not claim how the Ga atoms are deposited, and (c) it is not clear whether the GaN deposition cycle occurs after the InN film is complete, or whether the GaN deposition cycle occurs simultaneously with the InN film deposition.
(14) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the GaN deposition cycle is carried out to form the GaInN film, because (a) Applicants claim an InN deposition cycle in claim 1, and (b) therefore, adding a GaN deposition cycle to the InN deposition cycle would simply form a bilayer of GaN/InN rather than the claimed GaInN film.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 10, 11, 13, 14 and 18-20, as best understood, are rejected under pre-AIA  35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lu et al. (“Improvement on epitaxial grown of InN by migration enhanced epitaxy,” APPLIED PHYSICS LETTERS (2000) pp. 2548-2550.)
Regarding claims 1, 2, 4, 10, 11, 13, 14 and 18-20, Lu et al. disclose a method for depositing a thin film comprising InN on a substrate in a reaction space by an atomic layer deposition (ALD) process (Title), because (a) even though Lu et al. label their deposition method as a “migration enhanced epitaxy,” Lu et al. disclose all the claim limitations of claim 1, and thus the method disclosed by Lu et al. can also be referred to as an atomic layer deposition, and (b) if Lu et al. do not disclose an ALD process, then claim 1 would be further indefinite for not specifically claiming the essential step or steps, or essential parameter or parameters for the claimed ALD process, comprising a plurality of InN deposition cycles (“The MEE growth was carried out with an alternative supply and consisted of a four-step sequence: In supply (2 s), interrupt (2 s), nitrogen plasma (2 s), and interrupt (2 s)” on the last three lines of page 2548 and the first line of page 2549) comprising: contacting the substrate with a vapor phase In precursor (In supply) such that In precursor adsorbs on the substrate surface, which is inherent, because otherwise the subsequently impinging nitrogen atoms would not be bonded to the In atoms to form an InN film; and contacting the substrate with a vapor phase nitrogen reactant (nitrogen plasma), because Applicants claim that “the nitrogen reactant comprises nitrogen plasma” in claim 11, such that the nitrogen reactant reacts with the adsorbed In precursor to form InN (claim 1), wherein the deposited film is an epitaxial or single-crystal film, see Fig. 1 of Lu et al. (claim 2), wherein the deposition cycle additionally comprises contacting the substrate with a plasma pulse to provide heat for crystallization, which is indefinite as discussed above, because Lu et al. disclose applying a nitrogen plasma or a nitrogen pulse for a duration of 2 s for each deposition cycle (claim 4), the nitrogen reactant (nitrogen plasma) does not comprise an activated compound, because (a) the nitrogen plasma disclosed by Lu et al. comprise nitrogen, and (b) Lu et al. do not disclose any organic or inorganic compound for forming the nitrogen plasma (claim 10), the nitrogen reactant comprises nitrogen plasma (claim 11), wherein the nitrogen plasma is formed in situ, because the nitrogen plasma should be proximate to where the deposition of the InN film takes place (claim 13), and the nitrogen plasma does not have substantial amount of N ions when it contacts the substrate, because (a) this limitation is indefinite as discussed above, and (b) when nitrogen ions/atoms form an InN film, the nitrogen ions/atoms would become neutral nitrogen atoms (claim 14), the ALD process is a thermal ALD process, see Figs. 2 and 3 of Lu et al. (claim 18), the thin film is deposited at a temperature below 400°C, Figs. 2 and 3 of Lu et al. (claim 19), and the reaction chamber is part of a flow-type reactor, because (a) Applicants do not specifically claim what the “flow-type” reactor refers to, and how it is constructed, and (b) Lu et al. disclose that “The nitrogen flux through the plasma source is fixed at 0.7 sccm, causing a nitrogen partial pressure in the MBE chamber of 1.8×10-5 Torr during growth” in the last paragraph of page 2548, which suggests that nitrogen gas should be supplied or nitrogen gas should “flow” inside the reaction chamber (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 15-17, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (“Improvement on epitaxial grown of InN by migration enhanced epitaxy,” APPLIED PHYSICS LETTERS (2000) pp. 2548-2550.)  The teachings of Lu et al. are discussed above.
Regarding claim 3, Lu et al. differ from the claimed invention by not showing that the InN is deposited at a growth rate of less than 1.5 Å / deposition cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the InN can be deposited at a growth rate of less than 1.5 Å / deposition cycle, because (a) the lower the growth rate is, the higher the quality of the InN film would be, and (b) a slow growth rate has been commonly employed in semiconductor industry to reduce defects and strain in a deposited semiconductor layer.
Regarding claim 15, Lu et al. differ from the claimed invention by not showing that the nitrogen reactant further comprises hydrogen plasma.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the nitrogen reactant can further comprise hydrogen plasma, because (a) Applicants do not specifically claim the density of the hydrogen plasma, and how it is formed, (b) the nitrogen gas for forming the nitrogen plasma disclosed by Lu et al. can contain a small amount of hydrogen-containing molecules such as H2 and/or H2O since the nitrogen gas cannot be 100% N2, and hydrogen-containing molecules are the most commonly observed molecules in a gas, and (c) in this case, the hydrogen-containing molecules such as H2 and/or H2O can form a part of the nitrogen plasma to further comprise hydrogen plasma.
Regarding claim 16, Lu et al. differ from the claimed invention by not showing that the InN thin film is deposited at a temperature below 200°C.
It would have been obvious to one of ordinary skill in the art at the time the invetnion was made that the InN thin film can be deposited at the claimed temperature, because (a) a growth or deposition temperature is one of the growth/deposition parameters that should be controlled and optimized to obtain a semiconductor thin film having desired quality and characteristics, and (b) a low deposition temperature would reduce a thermal budget, and after a relatively low temperature deposition, a less warpage of the InN thin film would result when the InN thin film is cooled after the deposition.
Regarding claim 17, Lu et al. differ from the claimed invention by not further comprising a GaN deposition cycle thereby depositing a GalnN film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the method disclosed by Lu et al. can further comprise a GaN deposition cycle thereby depositing a GalnN film, because adding a GaN deposition cycle to the InN deposition cycle disclosed by Lu et al. would allow forming a high quality GaInN film having desired electrical characteristics described by Lu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pore et al. (US 9,315,896)
Bhuiyan et al., “Indium nitride „InN…: A review on growth, characterization, and properties,” JOURNAL OF APPLIED PHYSICS 94 (2003) pp. 2779-2808.
Koblmüller et al., “Surface kinetics and thermal instability of N-face InN grown by plasma-assisted molecular beam epitaxy, JOURNAL OF APPLIED PHYSICS 101 (2007) 083516.
Wintrebert-Fouquet et al., “InN grown by remote plasma-enhanced chemical vapor deposition,” Journal of Crystal Growth 269 (2004) 134–138.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 7, 2022